DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 1, 5 – 9 and 12 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the phrase “a system consisting of . . .” which limits the claim to the recited elements (as acknowledged by applicant on page 4 of the Remarks, dated 10/29/2021). However, the dependent claims add additional elements (i.e., wheels, a quick plug) to the allegedly “closed” claim 1. Furthermore, the limitations that follow the term “consisting of” in claims 1, 18, and 19 are broad and open-ended (e.g., “vehicle”) and may contain constituent parts that are not explicitly recited. Therefore, the metes and bounds of the claimed invention cannot be determined. It is unclear if applicant’s invention is truly limited to that which is recited in claim 1, since dependent claims add additional elements. It is unclear specifically what is excluded from the systems of claims 1, 18, and 19, if said systems include such broad terms as “vehicle” or “cab section” which further include parts (e.g., a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 – 9, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messano (US 7,338,335) in view of Viengchai (US 8,827,016) and Nagaosa (US 2016/0207386).
As for claims 1, 18, 19, and 20, Messano discloses a system comprising: 
a vehicle having a cab section and a trailer segment attached to said cab section, wherein said cab section contains an engine compartment vacated by a combustion engine (see column 2, lines 40 – 42 in which Messano discloses eliminating a single, large engine in favor of several smaller engines, spaced throughout the vehicle; see also Fig. 1 which shows a conventional truck cab front, which applicant acknowledges is the conventional location for an engine compartment – see page 3 of applicant’s Remarks, dated 10/29/2021);
a primary solar panel/skin/implement (7) comprising a plurality of cells, said primary solar panel being configured to at least partially convert light to electricity; disposed on a surface of the cab and trailer (column 5, lines 8 – 15); 
at least one cab section side window (Fig. 1) (and while Messano does not explicitly disclose trailer windows, Official notice is taken that it is known in the art to provide windows in vehicle bodies for increased light and ventilation);

at least one electricity storage device, including a battery (5), said at least one electricity storage device being configured to operatively engage said primary solar panel implement, and said brake apparatus, said at least one electricity storage device further being configured to receive and store said electricity generated by said primary solar panel implement and said brake apparatus; and 
an electric motor device (see 6), said electric motor device being configured to operatively engage said at least one electricity storage device, said electric motor further being configured to selectively receive said electricity from said at least one electricity storage device, said electric motor being further configured to enable at least partial powering of said vehicle with said electricity; 
said at least one electricity storage device comprises at least one or more rechargeable batteries (5), said at least one or more rechargeable batteries are configured to be operable for providing power to said at least one vehicle.
Messano is silent with respect to the configuration of the solar panels and the disposition of the battery in the vacated engine compartment.
Nagaosa discloses disposing a battery in place of an engine in the front compartment of an electric vehicle (paragraph [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the battery of Messano in the vacated engine compartment, as taught by Nagaosa in order to make use of an otherwise unoccupied space. One of ordinary skill in the art would also have recognized that such a space was easily accessible via a hood for maintenance and repair, well positioned for air cooling, and designed to safely support a large weight.

Solar Photovoltaic Cell Basics (https://www.energy.gov/eere/solar/articles/solar-photovoltaic-cell-basics). 
As for claim 7, Viengchai further discloses panels adhered to a side window (column 4, lines 13 – 19). 
As for claims 8 – 9, Messano further discloses a regenerative brake joined with a plurality of wheels (Fig. 1).
As for claim 12, 15, and 17, Messano discloses a quick plug-in device (see 17). It would have been obvious to one of ordinary skill in the art to select an appropriate charging voltage based on the application.
As for claims 13, 14, 19, and 20, Messano discloses an electric motor configured to power motion of the vehicle, at about 400 horsepower (note that Messano discloses 200 – 1200 horsepower, depending on the number of road-wheel modules powered).
As for claim 16, Messano discloses a box truck. As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solar energy system of Viengchai on a variety of vehicles having different styles or intended uses, with predictable results. 
In claims 1, 18, and 19, use of the term “consisting of” is acknowledged. However, the limitations recited following the phrase “consisting of” (notably, the term “vehicle”) are broad and open-ended and contain constituent parts that are not explicitly recited.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are moot in view of the new grounds of rejection. As to applicant’s arguments regarding the use of the term “consisting of”, the term renders the claim indefinite, as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618